Citation Nr: 1445545	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability from May 2, 2012.


REPRESENTATION

Appellant represented by:	Niki Fisher, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The Veteran had a hearing before the Board in April 2014 and the transcript is of record.

The Board notes the Veteran's appeal stems from a May 2008 claim.  The Veteran clarified during his hearing before the Board in April 2014 that he is seeking TDIU as of May 2, 2012, the date in which he met the schedular criteria.  He "waived" his appeal as to a TDIU prior to May 2, 2012 and indicated a grant of TDIU, effective May 2, 2012, would satisfy his TDIU appeal in full.  Thus, the issue has been appropriately recharacterized above.


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran testified before the Board indicating he wished to withdraw his appeal as to the issue seeking entitlement to an increased rating for his right knee disability. 

2.  As of May 2, 2012, the Veteran is service connected for a mood disorder associated with migraine headaches, rated 70 percent disabling, migraine headaches, rated 50 percent disabling, and a right knee disability with subluxation of the patella, rated 10 percent disabling; he has a combined 90 percent disability rating.

3.  The Veteran's service-connected disabilities preclude his ability to obtain substantial and gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with regard to the claim of entitlement to an increased rating greater than 10 percent for a right knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  As of May 2, 2012, the criteria for TDIU have been met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal (Right Knee)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or his authorized representative.  38 C.F.R. § 20.204.  The Veteran testified before the Board in April 2014 indicating he wished to withdraw the issue of entitlement to an increased rating greater than 10 percent for a right knee disability.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

Notice and Assistance (TDIU)

The VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

At the outset, the Board notes that the Veteran testified before the Board in April 2014 that his appeal pertaining to seeking a total disability based on individual unemployability (TDIU) is limited to seeking an effective date of May 2, 2012.  Although this appeal stems from a May 2008 claim, the Veteran indicated that a TDIU award, effective May 2, 2012 (which is the date he met the schedular criteria for TDIU), would completely satisfy his appeal.  In light of the grant herein, the Board concludes the Veteran's appeal has been completely satisfied and, therefore, any deficiencies with regard to notice or VA's duty to assist are considered harmless error.  See AB v. Brown, 6 Vet. App. 35 (1993). 

TDIU

The Veteran contends he is mainly unable to maintain substantial gainful employment due to his migraine headaches with associated mood disorder.  

The Veteran is service connected for a mood disorder associated with his migraine headaches, rated 70 percent disabling, migraine headaches, rated 50 percent disabling, and a right knee disability, rated 10 percent disabling; he has a combined 90 percent disability rating.  See 38 C.F.R. § 4.25.

The Veteran worked full time as a history teacher until 2003.  Thereafter, he attempted to secure some income as a substitute teacher off and on through 2006.  He testified before the Board in April 2014 that while he is physically capable of performing sedentary work, the unpredictability and frequency of his absences due to migraine headaches caused his unemployability.  His employer declined renewing his contract in 2003 because of his medical condition.  The employer, however, merely indicated "no contract offered" as the reason for the Veteran's termination of employment in June 2003.

The Veteran was thereafter awarded Social Security Administration (SSA) disability benefits in a December 2010 decision due to both non-service connected and service-connected disabilities.  It is noteworthy, however, that at that time no psychiatric diagnosis was found by the SSA examiner and the SSA award was not based on any particular psychiatric diagnosis.
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As of May 2, 2012, the Veteran is rated 70 percent for his mood disorder and, therefore, meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.

In determining the Veteran's unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render him unemployable.  38 C.F.R. § 4.16(a).  The Veteran's age and nonservice-connected disabilities cannot be taken into account in the process of evaluating his individual unemployability status.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran was afforded numerous VA examinations throughout the appellate time frame, to include in February 2012 (right knee), June 2012 (psychiatric), February 2013 (migraine headaches), and March 2013 (psychiatric).  None of these examiners considered the Veteran's unemployability due to the combined effects of all the Veteran's service-connected disabilities.  

For example, the February 2012 VA examiner noted functional limitations caused by the Veteran's right knee, but did not find the Veteran unemployable due to the right knee.  In June 2012, the VA examiner indicated the Veteran "would likely be able to manage employment if the anxiety and depressive symptoms were his only problem."  The February 2013 VA examiner found the Veteran's migraine headaches to be overall stable and therefore the Veteran "could obtain and secure gainful sedentary employment."  In March 2013, the examiner found that the Veteran's unemployability is not due to his mood disorder.  The examiner did find, however, as follows:

 [The Veteran] does report intermittent problems with concentration and short-term memory as a result of fluctuations in severity of migraine headaches, which would affect his productivity and efficiency.  Fluctuations in severity of migraine headaches also affect his ability to tolerate stress and interact appropriately with others in a work setting.

In short, none of the examiners concluded that any one of the Veteran's service-connected disabilities render the Veteran unemployable, but none of the examiners considered the Veteran's unemployability in light of the combined effects of all his service-connected disabilities.

In contrast, the Veteran submitted an opinion from a private vocational consultant in October 2012.  Therein, the vocational consultant opined that the Veteran is not capable of "competitive employment."  That is, in light of the Veteran's disability, the Veteran would be unproductive for 30 percent of a typical workday.  "Employers will not tolerate or hire a worker who is nonproductive for this amount of time."  The vocational expert, however, did not identify a specific disability or disabilities rendering the Veteran "unproductive."

The Veteran contends that his migraine headaches primarily render him unemployable and indeed costed him his job in 2003 because of the particular requirements necessary to be a successful history teacher.  He is unable to predict when and how severe his headaches are and, therefore, had a history of frequent absenteeism.  Indeed, the Veteran testified to being escorted to a hospital on two occasions while working as a teacher in 2003.  His education, which consists of high school, college, and graduate level degrees, is only suited for employment where high concentration and adequate mental competency is required.  

The Board does not find any of the medical opinions of record particularly persuasive.  None of the VA examiners found the Veteran to be unemployable, but none of the VA examiners considered the question of unemployability in light of the combined effects of all the Veteran's service-connected disabilities.  The March 2013 VA examiner, however, did indicate that the Veteran's migraine headaches combined with his mood disorder would affect the Veteran's productivity, efficiency, and ability to handle stress and interpersonal relationships.  These conclusions seem to bolster the private vocational consultant's October 2012 opinion that the Veteran would be unproductive for 30 percent of a typical workday precluding him from being a realistic candidate for any substantial gainful employment.  The vocational consultant did not identify the specific disabilities considered in rendering the opinion, but the conclusions reached support the Veteran's description of manifestations stemming from his migraine headaches.

Again, the Veteran worked as a history teacher full time until 2003 and then as a substitute teacher off and on through 2006.  The Board finds the Veteran's description of occupational problems he experienced due to the unpredictability of his service-connected migraine headaches credible.  In light of the Veteran's education and occupational history specifically tailored to teaching, the Board finds it unlikely the Veteran would be able to find comparable substantial employment outside his usual occupation.  

On the other hand, the medical evidence indicates the Veteran is capable of sedentary employment.  Indeed, the Veteran did not dispute this finding during his April 2014 hearing.  Rather, the Veteran testified that although he is capable of sedentary employment he would not be able to maintain employment due to unpredictable absenteeism and decreased productivity because of his migraine headaches.  He described problems with concentration, eye sight, and memory manifested from his service-connected disabilities.  

The Board concludes the evidence described above is, at the very least, in relative equipoise.  Thus, resolving all reasonable doubt in favor of the Veteran, a total disability rating for compensation purposed based on individual unemployability is warranted as of May 2, 2012. 
ORDER

The appeal seeking entitlement to an increased rating greater than 10 percent for a right knee disability is dismissed.

Entitlement to a total disability rating based on individual unemployability from May 2, 2012 is granted subject to the laws and regulations governing monetary awards.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


